Case 2:20-cv-00647-TC-JCB Document 10 Filed 10/09/20 PageID.164 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                                      DISTRICT OF UTAH


    RUSSELL G. GREER,                                      MEMORANDUM DECISION
                                                               AND ORDER
                 Plaintiff,
                                                          Case No. 2:20-cv-00647-TC-JCB
    v.

    JOSHUA MOON, publisher of the website                  District Judge Tena Campbell
    Kiwi Farms; and KIWI FARMS, a website,
                                                        Magistrate Judge Jared C. Bennett
                 Defendants.


         District Judge Tena Campbell referred this case to Magistrate Judge Jared C. Bennett

pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Before the court are pro se Plaintiff Russell G. Greer’s

(“Mr. Greer”): (1) motion for service of process 2 and (2) motion for email filing and

notification. 3 As an initial matter, the court notes that Mr. Greer has been permitted to proceed in

forma pauperis in this case under 28 U.S.C. § 1915 (“IFP Statute”).

         The court addresses the above-referenced motions in turn below. Based upon the

following analysis, Mr. Greer’s motion for service of process is denied, and his motion for email

filing and notification is granted.




1
  ECF No. 9.
2
  ECF No. 4.
3
  ECF No. 5.
Case 2:20-cv-00647-TC-JCB Document 10 Filed 10/09/20 PageID.165 Page 2 of 3




                                            ANALYSIS

I.     Motion for Service of Process

       Mr. Greer moves the court for service of process and that service be processed by email

because defendants’ location is unknown to Mr. Greer. However, when a case is proceeding

under the IFP Statute, the officers of the court are required to issue and serve all process and

perform all duties related to service of process. 28 U.S.C. § 1915(d). At the same time, the IFP

Statute allows the court to screen the complaint in such a case to determine whether it should be

served upon the named defendant(s) or dismissed. 28 U.S.C. § 1915(e)(2)(B). In this case, the

court has not yet completed that screening process and, consequently, has not yet determined

whether Mr. Greer’s complaint in this case should indeed be served on the named defendants. If

the court determines that the complaint should be served on the named defendants, the court will

also determine whether service should be processed by alternative means. Mr. Greer does not

need to take any action to trigger service of process. Thus, Mr. Greer’s motion is denied.

II.    Motion for Email Filing and Notification

       Under DUCivR 5-1(b), Mr. Greer moves for permission in this case to email documents

to the Clerk of the Court for filing and to receive electronic notifications of case activity. Based

upon Mr. Greer’s agreement to abide by the conditions and requirements of DUCivR 5-1(b), his

motion is granted. The Clerk of the Court is directed to use the email address set forth in Mr.

Greer’s motion for sending him electronic notifications of activity in this case.




                                                  2
Case 2:20-cv-00647-TC-JCB Document 10 Filed 10/09/20 PageID.166 Page 3 of 3




                                             ORDER

         In summary, IT IS HEREBY ORDERED:

         1.      Mr. Greer’s motion for service of process 4 is DENIED.

         2.      Mr. Greer’s motion for email filing and notification 5 is GRANTED.

         DATED this 9th day of October 2020.

                                              BY THE COURT:




                                              JARED C. BENNETT
                                              United States Magistrate Judge




4
    ECF No. 4.
5
    ECF No. 5.

                                                 3
